Citation Nr: 0939592	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cataract of left 
eye, corneal scar.

2.  Entitlement to service connection for a left knee 
disorder, including degenerative joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to January 
1985.  This appeal initially came before the Board of 
Veterans' Appeals (Board) from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, denied claims for service connection for a cataract, 
left eye, and for left knee strain.  The Veteran testified at 
a personal hearing in April 2003.  The Board Remanded the 
claims in February 2008.  


FINDINGS OF FACT

1.  The Veteran's left eye vision at induction was 
correctable to 20/40, and was stable as correctable to 20/40 
in 1999, when 15 years had elapsed following his service 
discharge.

2.  Medical opinion establishes that it is at least as likely 
as not that the Veteran incurred a left knee disorder in 
service.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for a cataract, left eye, 
corneal scar, on the basis of aggravation, are not met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2009).

2.  Criteria for service connection for a left knee 
disability are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred the claimed disorders 
in service.  Before assessing the merits of the appeal, VA's 
duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A.  Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The VCAA had not yet been enacted when the Veteran submitted 
the 1999 claim underlying this appeal, and the February 2000 
initial rating decision denying the claim for service 
connection for a left eye disorder was also issued prior to 
enactment of the VCAA.  Notice of the criteria for service 
connection and notice of VA's duties to a claimant generally 
were sent to the Veteran in a letter issued in April 2002.  
The Board notes that the Veteran was not provided with notice 
of the criteria for assigning a disability rating and for 
assigning an effective date for an increased rating until 
March 2008.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, as service connection has not been granted 
for the eye disorder addressed in this decision, the timing 
of such notice is moot as to that claim.  

As to the claim for service connection for a left knee 
disability, the decision below grants the claim, so no 
further discussion of notice or assistance to the Veteran is 
required, as it would be adverse to the Veteran's interest to 
take any action to comply with notice or assistance 
requirements rather than to grant the claim at this time.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes 
that the Veteran has had a full and fair opportunity to 
participate in the adjudication of the claim addressed in 
this decision.  In particular, the Veteran's testimony at his 
2003 person hearing demonstrates that he was aware of the 
criteria for establishing service connection, including on 
the basis of aggravation, and was aware that VA would 
consider his lay statements in the adjudication of the 
claims.  

The Board finds, as a matter of fact, that no defect in the 
timing or content of notice resulted in prejudice to the 
Veteran.  These appeals may be adjudicated without further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  The 
Veteran has had several opportunities to indentify private 
clinical records, and all identified records have been 
obtained.  VA clinical records have been obtained, and the 
Veteran has been afforded VA examination.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

I.  Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307), 
and the Veteran presently has the same condition.  As the 
Veteran acknowledges that he had a pre-existing eye disorder 
when he entered service, no presumption of service connection 
is applicable; rather, the Veteran contends that the pre-
existing eye disorder was aggravated in service.  

The U.S. Court of Appeals for the Federal Circuit has stated 
that if a pre-existing disorder is noted upon entry into 
service, the Veteran cannot bring a claim of service 
connection for that disorder.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  Instead, the claim is for 
service-connected aggravation of that disorder.  Id.  Claims 
for service- connected aggravation of a pre-existing disorder 
are governed by 38 U.S.C.A. § 1153 and the burden falls on 
the Veteran to establish aggravation.  Id., see also Jenson 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398 (1995) (holding that presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228 (1991).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

1.  Claim for aggravation of a cataract, left eye, corneal 
scar 

The Veteran's July 1971 servcie induction examianton reflects 
that the Veteran had a cataract, left cornea, not 
interfereing with vision.  The Veteran's left eye vision was 
described as 2/40.  The service treatment records are devoid 
of evidence that the Veteran complained of difficulty with 
his eyes or sought examination of his visual acuity, but do 
reflect that he used eyeglasses for correction of his vision.  
On December 1984 separation examination, a scarred cornea, 
left eye (O.S.), existing prior to service, was noted.  Left 
eye visual acuity was described as 20/50.

In August 1999, the Veteran's left eye vision was described 
as 20/40 with correction.  The Veteran was advised that he 
was not a candidate for surgery.  VA outpatient treatment 
notes dated in July 2000 reflect that the Veteran sought VA 
treatment for an "eye infection" which was apparently a 
result of removal of a scar, cornea, left eye (PK, 
penetrating keratoplasty) at a non-VA facility.  The Veteran 
had 20/50 -1 vision, left eye.  

During his April 2003 personal hearing, the Veteran testified 
that the frequent use of an infrared scope in his military 
occupational specialty as a tank commander resulted in his 
sight being "degraded."  He testified that he had removal 
of the cataract, and then eventually had a corneal 
transplant.  

The examiner who conducted examination of the Veteran's left 
eye in July 2009 noted that the Veteran incurred an injury to 
his left eye prior to service, when a firecracker exploded.  
The examiner explained that the Veteran's vision in 1999, 
when first examined by VA, was 20/40 in the left eye, the 
same measured vision the Veteran had at service induction.  
The examiner concluded that the stability of the Veteran's 
vision in 1999, as compared to his vision at service 
induction in 1971, established that there was no aggravation 
of the pre-existing eye injury during the Veteran's service.  


This July 2009 opinion is wholly unfavorable to the Veteran.  
The opinion is persuasive, since the examiner explained that 
the clinical records established that the Veteran's vision 
was stable for many years.  

The Board notes that the Veteran's visual acuity was measured 
as 20/50 at service discharge, as compared to 20/40 at 
induction and in 1999.  This evidence demonstrates that, if 
the Veteran had some decrease in visual acuity at service 
discharge, that decrease in visual acuity was temporary.  
Aggravation may not be conceded unless the increase in 
severity of symptoms or pathology during service is 
permanent.  

The Board also acknowledges the Veteran's lay testimony that 
his vision "degraded" during service.  However, the 
Veteran's subjective belief that his vision was worse is less 
persuasive evidence than visual acuity as measured by eye 
examination.  The Veteran's lay testimony as to decreased 
vision is not competent medical evidence, since visual acuity 
is not a matter that is readily observable by a lay 
individual.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In particular, the Veteran's subjective belief 
that his left eye visual acuity decreased in service is not 
competent medical evidence to establish that there was a 
permanent decrease in visual acuity during service.  
38 C.F.R. § 3.306.  

The preponderance of the evidence is against the claim.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt in the Veteran's favor are not applicable, 
since there is no reasonable doubt as to whether the 
Veteran's pre-existing eye injury permanently increased in 
severity during the Veteran's service.  The claim must be 
denied.  

2.  Claim for service connection for left knee disorder

The Veteran's service treatment records disclose no complaint 
of left knee pain.  The Veteran's lower extremities were 
described as normal at December 1984 separation examination.  
The Veteran did not report knee pain on the portion of the 
history he completed.  At the time of July 1999 VA 
examination, the Veteran reported left knee pain beginning 
with a parachute jump in 1983.  The Veteran testified that he 
injured his left knee in a parachute jump.  

In February 2004, an individual who identified himself as a 
former servicemember who was the Veteran's supervisor in 
1982, when a left knee injury required that the Veteran seek 
evaluation of the left knee. 

The examiner who conducted July 2009 VA examination noted the 
Veteran's history of parachute jumps and the consistent 
history provided by the Veteran since 1999 regarding knee 
injury sustained in a parachute jump.  The examiner concluded 
that, given the Veteran's 14-year military service, his 
military occupations specialty, the self-reported knee 
injury, and the current clinical findings, it was at least as 
likely as not that the left knee disorder was incurred in 
service.  This claim may be granted.  


ORDER

The appeal for service connection for a cataract, left eye, 
corneal scar, is denied.

The appeal for service connection for a left knee disability, 
to include degenerative joint disease, is granted, subject to 
law and regulations governing the effective date of an award 
of monetary compensation; the appeal is granted to this 
extent only.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


